SETTLEMENT AGREEMENT AND GENERAL MUTUAL RELEASE This Settlement Agreement and General Mutual Release (“Agreement”) is made and entered into as of October 16, 2008, by and between Ethos Environmental, Inc., a Nevada corporation, (“ETHOS”) and GreenBridge Capital Partners, IV, LLC, a Delaware limited liability company, (“GBCP”).ETHOS and GBCP are sometimes referred to herein as “Party” or “Parties”. RECITALS The Parties execute this Agreement with reference to and in contemplation of the following facts: 1.On August 7, 2007, Ethos entered into a Commercial Property Purchase Agreement and Joint Escrow Instructions (the “Property Sale Agreement”) with GBCP. The Property Sale Agreement provided for the sale of the Ethos’ facility (the “Premises”), located at 6800 Gateway Park Drive in San Diego, California, to GBCP for a price of $7,875,000 in cash (the “Purchase Price”). 2.As part of the Property Sale Agreement, and in consideration of the Purchase Price,
